Name: Council Directive 80/1098/EEC of 11 November 1980 amending Directive 64/432/EEC with regard to swine vesicular disease and classical swine fever
 Type: Directive
 Subject Matter: international trade;  trade;  agricultural policy;  agricultural activity;  means of agricultural production;  health
 Date Published: 1980-12-01

 Avis juridique important|31980L1098Council Directive 80/1098/EEC of 11 November 1980 amending Directive 64/432/EEC with regard to swine vesicular disease and classical swine fever Official Journal L 325 , 01/12/1980 P. 0011 - 0013 Finnish special edition: Chapter 3 Volume 12 P. 0207 Greek special edition: Chapter 03 Volume 31 P. 0236 Swedish special edition: Chapter 3 Volume 12 P. 0207 Spanish special edition: Chapter 03 Volume 19 P. 0235 Portuguese special edition Chapter 03 Volume 19 P. 0235 COUNCIL DIRECTIVE of 11 November 1980 amending Directive 64/432/EEC with regard to swine vesicular disease and classical swine fever (80/1098/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/432/EEC (4), as last amended by Directive 80/219/EEC (5), lays down the health requirements which must be fulfilled by live bovine animals and swine intended for intra-Community trade; Whereas the existence of swine vesicular disease in the Community represents a danger for the Community stock of swine ; whereas, accordingly, steps should be taken to ensure that the disease is not spread; Whereas the persistence of classical swine fever in certain parts of the Community represents a danger for the stock of swine of those Member States which are free from the disease ; whereas until such time as classical swine fever has been eliminated in the parts where it still exists, the Member States should be authorized to take additional measures with a view to preventing any contamination in the course of trade, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 November 1980, Directive 64/432/EEC is hereby amended as follows: 1. In Article 2 (j) (ii) the words "swine vesicular disease" shall be inserted between the words "swine fever" and "or contagious swine paralysis"; 2. In Article 3 (2): (a) at (b) the words "swine vesicular disease" shall be inserted between the words "foot-and-mouth disease" and "swine fever"; (b) at (b) (i) and (ii), the words "or swine vesicular disease" shall be inserted after the words "foot-and-mouth disease"; (c) at (c) (ii) the words "swine vesicular disease" shall be inserted between the words "foot-and-mouth disease", and "bovine and porcine brucellosis"; 3. In Article 2, the following points shall be added: "(p) "officially swine fever-free holding" means a holding in which: - no swine fever has been detected for at least the preceding 12 months, - there are no pigs which have been vaccinated against swine fever, - vaccination against swine fever has not been authorized for at least the preceding 12 months, in addition, no swine fever must have been detected for at least the preceding 12 months within a radius of two kilometres around the holding; (q) "officially swine fever-free Member State or region" means a Member State or region which: - no swine fever has been detected for at least the preceding 12 months, - vaccination against swine fever has not been authorized for at least the preceding 12 months, and in which the holdings contain no pigs which have been vaccinated against swine fever; (r) "swine fever-free Member State, region or holding" means a Member State, region or holding in which no swine fever has been detected for at least the preceding 12 months. "; 4. In Article 3 (4) the following words shall be inserted after "brucellosis-free stock" : "and from an officially (1)OJ No C 130, 31.5.1980, p. 6. (2)OJ No C 175, 14.7.1980, p. 79. (3)OJ No C 300, 18.11.1980, p. 20. (4)OJ No 121, 29.7.1964, p. 1977/64. (5)OJ No L 47, 21.2.1980, p. 25. swine fever-free holding or a swine fever-free holding, provided that in the latter case the animals are accompanied by a certificate testifying that they have not been vaccinated."; 5. In Article 4b, the following penultimate paragraph shall be inserted: "Until 31 December 1982 and subject to compliance with the general provisions of the Treaty, the Member States referred to in the first subparagraph may also make the introduction into their territory of swine for breeding or production conditional upon a negative result when tested for antibodies of swine vesicular disease during the 30 days preceding shipment."; 6. The following Article shall be inserted: "Article 4c 1. Member States which have availed themselves of the authorization laid down in Directive 80/218/EEC and which are officially swine fever-free may not oppose the introduction into their territories of swine which come from: (a) either a Member State the territory of which is officially swine fever-free; (b) or a Member State: - which has not allowed vaccination against swine since at least 12 months previously, - in which during the same period there have not been any cases of swine fever, - but which does not allow the introduction of vaccinated pigs into its territory unless they are slaughter pigs or fattening pigs weighing less than 25 kg and destined for fatstock holdings which they may not leave except to go for slaughter, provided that the animals intended for the Member States referred to at the beginning of this paragraph have been born and reared on officially swine fever-free holdings and, in the case of animals for breeding or production, they have shown a negative result in the test for the antibody produced by swine fever; (c) or a part of a territory made up of a region or of several adjacent regions, that part being recognized as officially swine fever-free for the purpose of intra-Community trade by the Council acting unanimously on a proposal from the Commission within three months following the date on which the proposal was referred to it. This status shall, without prejudice to the possibility of recourse to Article 9 of this Directive, be suspended by the Commission for a period of 15 days upon the occurrence of an outbreak or of several epizootiologically linked outbreaks of swine fever within a geographically limited area. A decision may be taken within this period in accordance with the procedure provided for in Article 12 either to reconfirm or to withdraw the status of the part of the territory in question. In the event of withdrawal, that status may be granted afresh to the part of the territory in accordance with the same procedure only after a period of: - three months, if there has been no vaccination, - six months, if there has. 2. However, subject to compliance with the general provisions of the Treaty, the Member States which have availed themselves of the authorization laid down in Directive 80/218/EEC shall be authorized to retain their national regulations on protection against swine fever as regards the introduction into their territories of animals for breeding, production or slaughter from the Member States other than those referred to in paragraph 1 (a) and (b) above and, until such time as the decision referred to in the first subparagraph of paragraph 1 (c) has been taken, from the parts of territories concerned."; 7. In Article 7 (1) the following point shall be added: "F. In the case of swine for breeding or production, by way of derogation from Article 3 (4) and until 31 December 1985, those animals which have been vaccinated against swine fever."; 8. In Annex E paragraph (b), the fifth indent shall be deleted and the following three indents added: "- swine fever, - swine vesicular disease, - African swine fever; " 9. Annex F, Model III, point V shall be amended as follows: 1. the following point shall be inserted: "(c) they come from: - an officially swine fever-free holding (2), - a swine fever-free holding (2), and (i) have not been vaccinated against swine fever (2); (ii) have been vaccinated against swine fever ; the vaccination has been authorized by the country of destination (2);"; 2. points (c) to (f) shall become points (d) to (g). 3. in the second paragraph of point (e), the words "swine vesicular disease", shall be inserted between the words "foot-and-mouth disease", and "bovine and swine brucellosis,". Article 2 Article 4 c of Directive 64/432/EEC shall apply until 31 December 1985. Before 1 July 1985, the Commission shall submit to the Council a report on developments in the situation with particular regard to trade, together with appropriate proposals as regards swine fever. The Council shall take a decision on these proposals not later than 31 December 1985. Article 3 The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 July 1981 and shall forthwith inform the Commission thereof. Until the date on which the Member States are able to comply, and until 1 July 1981 at the latest, Denmark, Ireland and the United Kingdom are authorized to retain their national rules relating to protection against swine fever upon introduction into their territory of swine for breeding, production and slaughter, subject to compliance with the general provisions of the Treaty. Article 4 This Directive is addressed to the Member States. Done at Brussels, 11 November 1980. For the Council The President C. NEY